Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146238                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                 SC: 146238
                                                                    COA: 305107
                                                                    Wayne CC: 11-002420-FH
  JAMES MICHAEL GEIERMAN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 18, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE, in part, the judgment of the Court of
  Appeals and REINSTATE the defendant’s conviction for felonious assault because the
  evidence was sufficient to sustain his conviction for that offense. The defendant broke
  into a home, threatened to strike the occupants with what appeared to be a small bat or
  club, and thus attempted “to commit a battery or [committed] an unlawful act that
  place[d] another in reasonable apprehension of receiving an immediate battery.” People
  v Nickens, 470 Mich 622, 628 (2004) (quotation marks and citations omitted). The Court
  of Appeals is required to view the evidence in a light most favorable to the prosecution.
  It was not empowered to substitute its judgment for that of the circuit court. People v
  Wolfe, 440 Mich 508, 515-516 (1992).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           s0130                                                               Clerk